Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 8, 2008 Enzo Biochem, Inc. (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction of Incorporation) 001-09974 13-2866202 (Commission File Number) (IRS Employer Identification No.) 527 Madison Avenue New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 583-0100 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement . On May 8, 2008, Enzo Biochem, Inc., a New York corporation (the  Registrant ), Enzo Life Sciences, Inc., a New York corporation and a wholly owned subsidiary of the Registrant ( Enzo Life Sciences ), Biomol International, Inc., a New York corporation and a newly formed wholly owned subsidiary of Enzo Life
